DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 13, 18-19, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 2020/0267774 A1) in view of 3GPP-Draft (3GPP Draft; R1-1911093).

Vos et al. disclose methods and apparatuses for supporting two-step random access in a wireless communication system with the following features: regarding claim 1, a method of wireless communications, comprising: determining whether a gap length between a two-step random access channel (RACH) preamble transmission and a physical uplink shared channel (PUSCH) transmission satisfies a gap condition; selecting a transmission procedure associated with the determined gap length for the PUSCH transmission; and performing the PUSCH transmission in accordance with the selected transmission procedure (Fig. 8, illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure, in which message 1 includes a short PRACH preamble separated from message 3 by a variable-length gap, according to embodiments of the present invention, see teachings in [0013, 0029, 0074-0084, 0164,  a method of wireless communications, comprising: determining whether a gap length between a two-step random access channel (RACH) preamble transmission and a physical uplink shared channel (PUSCH) transmission satisfies a gap condition (i.e. for channel estimation by a node, a two-step random access channel (RACH) access procedure, involving a combination of a message 1 plus a message 3, is used by a UE, wherein a short PRACH preamble of the message 1 is separated from a start of the message 3 by a variable length gap, as illustrated approach allows for six short PRACH occasions 840, with the gap length between the PRACH preamble transmission and the PUSCH transmission now being variable, and if a minimum gap of 2 symbols is not needed, a seventh PRACH occasion 880 can also be used, the UE selects one of the multiple PRACH occasions, along with one of the 64 short PRACH preambles, and transmits this as its message 1, the gap length between end of transmission of the PRACH preamble and beginning of transmission of the message 3 is equal to x=2(7−y) symbols, where y denotes the PRACH occasion being used, e.g. y=1 when the first PRACH occasion is used, and the length (i.e. 6 symbols) of the variable length gap when the fourth PRACH occasion is selected, the UE determines whether the gap length satisfies a gap condition by checking the PRACH occasion being used is sufficiently close to the beginning of the PUSCH transmission, for example, when y is greater than or equal to a predetermined threshold, such as 6 symbols, or equivalently when there is a small gap between the selected PRACH preamble occasion and the PUSCH transmission), selecting a transmission procedure associated with the determined gap length for the PUSCH transmission (i.e. based on the determination of gap length, the UE selects one of the transmission procedures for and performing the PUSCH transmission in accordance with the selected transmission procedure (i.e. accordingly the PUSCH transmission (message 3) is performed as per selection of the transmission procedure)”). 
Vos et al. also disclose the following features: regarding claim 6, wherein the gap condition corresponds to a gap greater than one symbol and less than two symbols, and the selected transmission procedure renders the two-step RACH transmission and the PUSCH transmission as invalid (Fig. 8, illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure, in which message 1 includes a short PRACH preamble separated from message 3 by a variable-length gap, according to embodiments of the present invention, see teachings in [0074-0075] summarized as “multiple PRACH occasions may be separated from the PUSCH transmission by a variable length gap and each PRACH occasion may be of length 2 symbols, and the last 2 symbols may be unused, so that the gap length is at least 2 symbols long, or in other words the PUSCH transmission will invalid if the gap is less than two symbols”); regarding claim 7, wherein the gap length is measured from a last non-zero sample from the two-step RACH preamble transmission to a beginning of the PUSCH transmission (Fig. 8, illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure, in which message 1 includes a short PRACH preamble separated from message 3 by a variable-length gap, according to embodiments of the 
	Vos et al. is short of expressly teaching “selecting a transmission procedure associated with the determined gap length for the PUSCH transmission”.
	3GPP-Draft discloses discusses message A channel structure and configuration considering the impact of LBT with the following features: regarding claim 1, selecting a transmission procedure associated with the determined gap length for the PUSCH transmission (Fig. 1, illustrates a general channel structure of message-A, see teachings in [section 2, sub-sections 2.1 and 2.2 on pages 4 and 5] summarized as “selecting a transmission procedure associated with the determined gap length for the PUSCH transmission (i.e. Listen-before-talk LBT is mandatory for channel access in some of sub-7GHz unlicensed bands and a gNB or a UE is required to go through a CAT4 LBT for channel access for most of the cases, which can be sent by gNB with a CAT2 LBT when duration is no longer than 1 ms, with two-step RACH a single CAT4 LBT may be enough for sending the whole msgA  and msg3, and a transmission gap (TxG) with configurable time duration Tg can be inserted between the preamble and the payload to accommodate the time needed when different numerologies are used by preamble and PUSCH, and based on above discussion, some determinations of gap lengths are made and tabled under the “Observation”, the table can be used for selecting a transmission procedure based on the gap length between the PRACH preamble and PUSCH transmission for PUSCH transmission, for example, if gap length is less than 16 microsecond, the PUSCH can be transmitted with a CAT1 LBT, if gap 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vos et al. by using the features as taught by 3GPP-Draft in order to provide a more effective and efficient system that is capable of selecting a transmission procedure associated with the determined gap length for the PUSCH transmission. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Vos et al. disclose methods and apparatuses for supporting two-step random access in a wireless communication system with the following features: regarding claim 13, an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and at least one processor communicatively coupled with the transceiver and the memory, wherein the at least one processor is configured to: determine whether a gap length between a two-step random access channel (RACH) preamble transmission and a physical uplink shared channel (PUSCH) transmission satisfies a gap condition; select a transmission procedure associated with the determined gap length for the PUSCH transmission; and perform the PUSCH transmission in accordance with the selected transmission procedure (Fig. 8, illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure, in which message 1 includes a short PRACH preamble separated from message 3 by a variable-length gap, according to embodiments of the present invention, see teachings in [0013, 0029, 0074-0084, 0164, 0179 & 0183] summarized as “an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and at least one processor communicatively coupled with the transceiver and the memory, wherein the at least one processor is configured to: determine whether a gap length between a two-step random access channel (RACH) preamble transmission and a physical uplink shared channel (PUSCH) transmission satisfies a gap condition (i.e. a UE 1610 (fig. 16) and a RAN infrastructure device 1650 (eNB/gNB) of a wireless communication network, in accordance with an embodiment of the present invention, wherein the UE 1610 includes an antenna 1612, a RF Front end 1614, a RF transmitter and receiver 1616, and supporting electronics 1618, a computer processor and a memory can include program instructions for execution by the processor in order to cause the UE 1610 to operate for channel estimation, a two-step random access channel (RACH) access procedure, involving a combination of a message 1 plus a message 3, is used by a UE, wherein a short PRACH preamble of the message 1 is separated from a start of the message 3 by a variable length gap, as illustrated approach allows for six short PRACH occasions 840, with the gap length between the PRACH preamble transmission and the PUSCH transmission now being variable, and if a minimum gap of 2 symbols is not needed, a seventh PRACH occasion 880 can also be used, the UE selects one of the multiple PRACH occasions, along with one of the 64 short PRACH preambles, and transmits this as its message 1, the gap length between end of transmission of the PRACH preamble and beginning of transmission of the message 3 is equal to x=2(7−y) symbols, where y denotes the PRACH occasion being used, e.g. y=1 when the first PRACH occasion is used, and the length (i.e. 6 symbols) of the variable length gap when the fourth PRACH occasion is selected, the UE select a transmission procedure associated with the determined gap length for the PUSCH transmission (i.e. based on the determination of gap length, the UE selects one of the transmission procedures for PUSCH transmission including PUSCH modulation and coding scheme, PUSCH resource allocation, PRACH formats, power control/ramping sets, etc., and when the UE is in good coverage, it may select a configuration that maps to smaller PUSCH resources and if the UE is in poor coverage it may use a configuration that maps to larger PUSCH resources), and perform the PUSCH transmission in accordance with the selected transmission procedure (i.e. accordingly the PUSCH transmission (message 3) is performed as per selection of the transmission procedure)”). 
Vos et al. also disclose the following features: regarding claim 18, wherein the gap condition corresponds to a gap greater than one symbol and less than two symbols, and the selected transmission procedure renders the two-step RACH transmission and the PUSCH transmission as invalid (Fig. 8, illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure, in which message 1 includes a short PRACH preamble separated from message 3 by a variable-length gap, according to embodiments of the present invention, see teachings in [0074-0075] summarized as “multiple PRACH occasions may be separated from the PUSCH transmission by a variable length gap and each PRACH occasion may be of length 2 symbols, and the 
	Vos et al. is short of expressly teaching “select a transmission procedure associated with the determined gap length for the PUSCH transmission”.
	3GPP-Draft discloses discusses message a channel structure and configuration considering the impact of LBT with the following features: regarding claim 13, select a transmission procedure associated with the determined gap length for the PUSCH transmission (Fig. 1, illustrates a general channel structure of message-A, see teachings in [section 2, sub-sections 2.1 and 2.2 on pages 4 and 5] summarized as “select a transmission procedure associated with the determined gap length for the PUSCH transmission (i.e. Listen-before-talk LBT is mandatory for channel access in some of sub-7GHz unlicensed bands and a gNB or a UE is required to go through a CAT4 LBT for channel access for most of the cases, which can be sent by gNB with a CAT2 LBT when duration is no longer than 1 ms, with two-step RACH a single CAT4 LBT may be enough for sending the whole msgA  and msg3, and a transmission gap 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vos et al. by using the features as taught by Qualcomm Paper in order to provide a more effective and efficient system that is capable of selecting a transmission procedure associated with the determined gap length for the PUSCH transmission. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 25:
Vos et al. disclose methods and apparatuses for supporting two-step random access in a wireless communication system with the following features: regarding claim 25, an apparatus for wireless communication, comprising: means for determining whether a gap length between a two-step random access channel (RACH) preamble transmission and a physical uplink shared channel (PUSCH) transmission satisfies a gap condition; means for selecting a transmission procedure associated with the determined gap length for the PUSCH transmission; and means for performing the an apparatus for wireless communication, comprising: means for determining whether a gap length between a two-step random access channel (RACH) preamble transmission and a physical uplink shared channel (PUSCH) transmission satisfies a gap condition (i.e. for channel estimation by a node, a two-step random access channel (RACH) access procedure, involving a combination of a message 1 plus a message 3, is used by a UE, wherein a short PRACH preamble of the message 1 is separated from a start of the message 3 by a variable length gap, as illustrated approach allows for six short PRACH occasions 840, with the gap length between the PRACH preamble transmission and the PUSCH transmission now being variable, and if a minimum gap of 2 symbols is not needed, a seventh PRACH occasion 880 can also be used, the UE selects one of the multiple PRACH occasions, along with one of the 64 short PRACH preambles, and transmits this as its message 1, the gap length between end of transmission of the PRACH preamble and beginning of transmission of the message 3 is equal to x=2(7−y) symbols, where y denotes the PRACH occasion being used, e.g. y=1 when the first PRACH occasion is used, and the length (i.e. 6 symbols) of the variable length gap when the fourth PRACH occasion is selected, the UE determines whether the gap length satisfies a gap condition by checking the PRACH occasion being used is sufficiently close to the beginning of the PUSCH transmission, for example, when y is means for selecting a transmission procedure associated with the determined gap length for the PUSCH transmission (i.e. based on the determination of gap length, the UE selects one of the transmission procedures for PUSCH transmission including PUSCH modulation and coding scheme, PUSCH resource allocation, PRACH formats, power control/ramping sets, etc., and when the UE is in good coverage, it may select a configuration that maps to smaller PUSCH resources and if the UE is in poor coverage it may use a configuration that maps to larger PUSCH resources), and means for performing the PUSCH transmission in accordance with the selected transmission procedure (i.e. accordingly the PUSCH transmission (message 3) is performed as per selection of the transmission procedure)”). 
	Vos et al. is short of expressly teaching “selecting a transmission procedure associated with the determined gap length for the PUSCH transmission”.
	3GPP-Draft discloses discusses message A channel structure and configuration considering the impact of LBT with the following features: regarding claim 25, selecting a transmission procedure associated with the determined gap length for the PUSCH transmission (Fig. 1, illustrates a general channel structure of message-A, see teachings in [section 2, sub-sections 2.1 and 2.2 on pages 4 and 5] summarized as “selecting a transmission procedure associated with the determined gap length for the PUSCH transmission (i.e. Listen-before-talk LBT is mandatory for channel access in some of sub-7GHz unlicensed bands and a gNB or a UE is required to go through a CAT4 LBT for channel access for most of the cases, which can be sent by gNB with a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vos et al. by using the features as taught by 3GPP-Draft in order to provide a more effective and efficient system that is capable of selecting a transmission procedure associated with the determined gap length for the PUSCH transmission. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 28:
Vos et al. disclose methods and apparatuses for supporting two-step random access in a wireless communication system with the following features: regarding claim 28, a non-transitory computer-readable medium storing code executable by one or more processors to: determine whether a gap length between a two-step random access channel (RACH) preamble transmission and a physical uplink shared channel (PUSCH) a non-transitory computer-readable medium storing code executable by one or more processors to: determine whether a gap length between a two-step random access channel (RACH) preamble transmission and a physical uplink shared channel (PUSCH) transmission satisfies a gap condition (i.e. computer program product is a computer-readable medium upon which software code is recorded to execute the method when the computer program product is loaded into memory and executed on the microprocessor of the wireless communication device the UE for channel estimation, a two-step random access channel (RACH) access procedure, involving a combination of a message 1 plus a message 3, is used by a UE, wherein a short PRACH preamble of the message 1 is separated from a start of the message 3 by a variable length gap, as illustrated approach allows for six short PRACH occasions 840, with the gap length between the PRACH preamble transmission and the PUSCH transmission now being variable, and if a minimum gap of 2 symbols is not needed, a seventh PRACH occasion 880 can also be used, the UE selects one of the multiple PRACH occasions, along with one of the 64 short PRACH preambles, and transmits this as its message 1, the gap length between end of transmission of the PRACH preamble and beginning of transmission of the select a transmission procedure associated with the determined gap length for the PUSCH transmission (i.e. based on the determination of gap length, the UE selects one of the transmission procedures for PUSCH transmission including PUSCH modulation and coding scheme, PUSCH resource allocation, PRACH formats, power control/ramping sets, etc., and when the UE is in good coverage, it may select a configuration that maps to smaller PUSCH resources and if the UE is in poor coverage it may use a configuration that maps to larger PUSCH resources), and perform the PUSCH transmission in accordance with the selected transmission procedure (i.e. accordingly the PUSCH transmission (message 3) is performed as per selection of the transmission procedure)”). 
	Vos et al. is short of expressly teaching “select a transmission procedure associated with the determined gap length for the PUSCH transmission”.
	3GPP-Draft discloses discusses message a channel structure and configuration considering the impact of LBT with the following features: regarding claim 28, select a transmission procedure associated with the determined gap length for the PUSCH transmission (Fig. 1, illustrates a general channel structure of message-A, see select a transmission procedure associated with the determined gap length for the PUSCH transmission (i.e. Listen-before-talk LBT is mandatory for channel access in some of sub-7GHz unlicensed bands and a gNB or a UE is required to go through a CAT4 LBT for channel access for most of the cases, which can be sent by gNB with a CAT2 LBT when duration is no longer than 1 ms, with two-step RACH a single CAT4 LBT may be enough for sending the whole msgA  and msg3, and a transmission gap (TxG) with configurable time duration Tg can be inserted between the preamble and the payload to accommodate the time needed when different numerologies are used by preamble and PUSCH, and based on above discussion, some determinations of gap lengths are made and tabled under the “Observation”, the table can be used for selecting a transmission procedure based on the gap length between the PRACH preamble and PUSCH transmission for PUSCH transmission, for example, if gap length is less than 16 microsecond, the PUSCH can be transmitted with a CAT1 LBT, if gap length is less than 25 microsecond, the PUSCH can be transmitted with a CAT2 LBT, and so on)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vos et al. by using the features as taught by Qualcomm Paper in order to provide a more effective and efficient system that is capable of selecting a transmission procedure associated with the determined gap length for the PUSCH transmission. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2-3, 4-5, 14-17, 26-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 2020/0267774 A1) in view of 3GPP-Draft (3GPP Draft; R1-1911093) as applied to claim 1, 13, 25 and 28 above, and further in view of Li et al. (US 2021/0014694 A1).

Vos et al. and 3GPP-Draft disclose the claimed limitations as described in paragraph 5 above. 3GPP-Draft discloses the following features: regarding claim 4, wherein a remaining gap length is less than 16 microseconds (Fig. 1, illustrates a general channel structure of message-A, see teachings in [section 2, sub-sections 2.1 and 2.2 on pages 4 and 5] summarized as “the gap length between the PRACH preamble and PUSCH transmission for PUSCH transmission is less than 16 microsecond”); regarding claim 5, wherein the gap condition corresponds to a gap greater than two symbols, and the selected transmission procedure perform a Category 4 listen-before-talk (LBT) within the gap prior to the PUSCH transmission (Fig. 1, illustrates a general channel structure of message-A, see teachings in [section 2, sub-sections 2.1 and 2.2 on pages 4 and 5] summarized as “a single CAT4 LBT may be enough for sending the whole message A carrying all contents in msg 1 and msg 3 in two-step RACH”); regarding claim 16, wherein a remaining gap length is less than 16 microsecond (Fig. 1, illustrates a general channel structure of message-A, see teachings in [section 2, sub-sections 2.1 and 2.2 on pages 4 and 5] summarized as “the gap length between the PRACH preamble and PUSCH transmission for PUSCH transmission is less than 16 microsecond”); regarding claim 17, wherein the gap condition corresponds to a gap greater than two symbols, and the selected transmission 
Vos et al. and 3GPP-Draft do not expressly disclose the following features: regarding claim 2, wherein the gap condition corresponds to a gap less than one symbol gap, and the selected transmission procedure at least partially fills the gap with a cyclic prefix extension of a first symbol of the PUSCH transmission; regarding claim 3, further comprising: determining that gap cannot be at least partially filled with the cyclic prefix extension; and rendering at least one resource associated with the gap as invalid; regarding claim 14, wherein the gap condition corresponds to a gap less than one symbol gap, and the selected transmission procedure at least partially fills the gap with a cyclic prefix extension of a first symbol of the PUSCH transmission; regarding claim 15, wherein the at least one processor is further configured to: determine that gap cannot be at least partially filled with the cyclic prefix extension; and render at least one resource associated with the gap as invalid; regarding claim 26, wherein the gap condition corresponds to a gap less than one symbol gap, and the selected transmission procedure at least partially fills the gap with a cyclic prefix extension of a first symbol of the PUSCH transmission; regarding claim 27, further comprising: means for determining that gap cannot be at least partially filled with the cyclic prefix extension; and means for rendering at least one resource associated with the gap as invalid; regarding claim 29, wherein the gap condition corresponds to a gap less than one 
Li et al. disclose a method of a user equipment for PRACH configuration in NR unlicensed with the following features: regarding claim 2, wherein the gap condition corresponds to a gap less than one symbol gap, and the selected transmission procedure at least partially fills the gap with a cyclic prefix extension of a first symbol of the PUSCH transmission (Fig. 23 B, illustrates an example timing gap 2350 between RO and PO for two-step RACH according to embodiments of the present disclosure, see teachings in [0475-0479] summarized as “PRACH preamble can have a time gap for LBT before UE to transmit PRACH preamble and cyclic prefix (CP), preamble and guard time (GT), UE attempting random access mutes during the time of GT and GT may not explicitly exist depending on the preamble format and/or location of RO in a slot by the NR specification. When the adjacent symbol is allocated for PRACH preamble transmission, the GT is not needed since CP of the preamble next symbol acts as a GT”); regarding claim 3, further comprising: determining that gap cannot be at least partially filled with the cyclic prefix extension; and rendering at least one resource associated with the gap as invalid (Fig. 23 B, illustrates an example timing gap 2350 between RO and PO for two-step RACH according to embodiments of the present disclosure, see teachings in [0475-0479] summarized as “the PRACH preamble can have a time gap for LBT before UE to transmit PRACH preamble and cyclic prefix (CP), 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vos et al. with 3GPP-Draft by using the features as taught by Li et al. in order to provide a more .

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 2020/0267774 A1) in view of 3GPP-Draft (3GPP Draft; R1-1911093) as applied to claim 1, 13, 25 and 28 above, and further in view of Manolakos et al. (US 2019/0260533 A1).

Vos et al. and 3GPP-Draft disclose the claimed limitations as described in paragraph 5 above. Vos et al. and 3GPP-Draft  do not expressly disclose the following features: regarding claim 9, further comprising identifying a location of a transient period, the transient period representing a potential degradation of waveform quality over a number of samples; claim 21, wherein the at least one processor is further configured to identify a location of a transient period, the transient period representing a potential degradation of waveform quality over a number of samples.
Manolakos et al. disclose techniques and apparatuses for transmission gap configuration with the following features: regarding claim 9, further comprising identifying a location of a transient period, the transient period representing a potential degradation of waveform quality over a number of samples (Fig. 9, a diagram illustrating an example of transmission gap configuration, in accordance with various aspects of the present disclosure, see teachings in [0094-0098] summarized as “UE 120 may 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vos et al. with 3GPP-Draft by using the features as taught by Manolakos et al. in order to provide a more effective and efficient system that is capable of identifying a location of a transient period. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 10-11 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 2020/0267774 A1) in view of 3GPP-Draft (3GPP Draft; R1-1911093) and Manolakos et al. (US 2019/0260533 A1) as applied to claim 1, 13, 25 and 28 above, and further in view of Kwak et al. (US 2017/0223695 A1).

Vos et al., 3GPP-Draft and Manolakos et al. disclose the claimed limitations as described in paragraph 5 above. Vos et al. disclose the following features: regarding claim 11, wherein the location of the transient period is at an end of the two-step RACH preamble transmission (Fig. 9A, illustrate messages 1 and 3 in a two-step RACH procedure, in which message 1 includes short PRACH preambles separated from message 3 by a variable-length gap, according to embodiments of the present invention, see teachings in [0083-0084] summarized as “in a two-step RACH procedure, a UE selects one of the six PRACH occasions for use, so that there is a variable-length 
Vos et al., 3GPP-Draft and Manolakos et al.  do not expressly disclose the following features: regarding claim 10, wherein the location of the transient period is at a beginning of the PUSCH transmission; regarding claim 22, wherein the location of the transient period is at a beginning of the PUSCH transmission.
Kwak et al. disclose a method and apparatus for transmitting an uplink channel with the following features: regarding claim 10, wherein the location of the transient period is at a beginning of the PUSCH transmission (Fig. 30, illustrates structures in which the overlap of a PUCCH and a PUSCH has been taken into consideration if isolated symbols are present according to various embodiments of the present invention, see teachings in [0491-0496] summarized as “the transient period may be located ahead of a symbol boundary so that a PUSCH can be transmitted with normal 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vos et al. with 3GPP-Draft by using the features as taught by Manolakos et al. in order to provide a more effective and efficient system that is capable of having location of the transient period is at a beginning of the PUSCH transmission. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 8, 12, 20 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/26/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473